Citation Nr: 1823359	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic back condition. 

2.  Entitlement to service connection for a chronic back condition.

3.  Entitlement to service connection for melanoma with tender/painful scar. 

4.  Entitlement to service connection for a chronic skin condition, right foot.

5.  Entitlement to service connection for a chronic left shoulder condition. 

6.  Entitlement to service connection for a chronic bilateral knee condition. 


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1990 and from December 1990 to December 1995.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2009 and October 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a chronic back condition, melanoma with tender/painful scar, skin condition of the right foot, left shoulder condition, and bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, entitlement to service connection for a chronic back condition was denied; the Veteran did not file a notice of disagreement. 

2.  Additional evidence received since the April 2009 rating decision, to include VAMC records from February 2011, indicating a diagnosis of degenerative disc disease of the back, and a March 2011 statement in support of claim, indicating that the Veteran's condition is due to recompression chamber operations and training exercises in service, is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a chronic back condition. 


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying entitlement to service connection for a chronic back condition is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

2.  New and material evidence has been received since the April 2009 rating decision that denied entitlement to service connection for a chronic back condition and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


ORDER

The previously denied service connection claim for a chronic back disability is reopened. 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal may be decided.

With respect to the Veteran's claim for entitlement to service connection for a chronic back condition, the Veteran contends that his lumbar strain is due to excessive training and dive operations while in service.  The Veteran was afforded a VA examination in August 2011.  The VA examiner opined that because the Veteran's back pain started 16 years after service and he has no history of injury or trauma to the spine it is less likely than not that the Veteran's back condition is due to his service.  The VA examiner noted that the Veteran reported his back condition was due to overuse and exposure to changing pressure as a diver rather than a single injury.  However, in his opinion, the examiner failed to address whether exposure to changing pressures as a diver or overuse caused the Veteran's chronic back condition.  As such, the Board finds that an addendum opinion addressing the Veteran's contentions is required before the claim may be adjudicated.

With respect to the Veteran's claim for entitlement to service connection for melanoma with tender/painful scar, the Board notes the Veteran was afforded VA examinations in August 2011 and January 2018.  The August 2011 VA examiner noted that the Veteran was diagnosed with melanoma in February 2010 and had the melanoma removed at that time.  The examiner also noted that the Veteran had a scar, which he reported as being painful.  On examination it was noted that the scar was superficial with no underlying tissue damage and that it was not painful.  The examiner failed to address the Veteran's contention that the scar is a residual of melanoma he developed due to his service.  The January 2018 VA examiner stated that the Veteran did not have any benign or malignant neoplasms, including melanoma.  The examiner noted that the Veteran had melanoma removed in 2011 but did not make note of any scars due to the removal of the melanoma.  Because the VA examiners failed to address whether the Veteran's scar is related to his military service, the Board finds the August 2011 and January 2018 VA examinations inadequate.  As such, the Board finds that an addendum opinion is required before the claim may be adjudicated. 

With respect to the Veteran's claim for entitlement to service connection for a skin condition of his right foot, the Veteran was last afforded a VA examination in January 2018.  The examiner diagnosed the Veteran with onychomycosis of the right foot and noted that the Veteran reported his right foot was itchy and had scaly skin when he was in service.  The Board finds the January 2018 VA examination inadequate as the examiner did not provide a nexus opinion.  As such, the Board finds that an addendum opinion is required before the claim may be adjudicated. 

With respect to the Veteran's claim for entitlement to service connection for a left shoulder disability, the Board notes that the Veteran has not been afforded a VA examination.  The Veteran contends that he has pain and reduced range of motion in his left shoulder after injuring his shoulder in service.  Service treatment records reflect treatment for tendinitis and early bursitis in April 1989.  Post-service treatment records reflect the Veteran takes medication for his shoulder joint pain.  Pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, the Veteran has never been provided with an examination to determine whether there is an underlying disability or disabilities for his claimed left shoulder joint pain.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide an examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  Here, there is evidence the Veteran has left shoulder joint pain, with painful motion and an indication of an in-service event that may have caused such pain, to include the Veteran's in-service injury.  Hence, it is necessary to provide the Veteran with an examination to determine whether he has an underlying disability that causes his left shoulder joint pain and if so, whether any such diagnosed disability is related to his service. 

With respect to the Veteran's claim for entitlement to service connection for a bilateral knee condition, the Veteran contends his knee osteoarthrosis is due to the physical training required as a Navy diver.  Although service treatment records are absent of any complaints or treatment for knee pain, in a September 2006 treatment record, the Veteran contends that his knee pain began between 1996 and 1998.  In light of these records and the Veteran's contentions regarding his service as a diver, the Board finds that a VA examination is necessary before the claim may be adjudicated.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2011 VA examiner, or a similarly qualified clinician, to determine the nature and etiology of the Veteran's chronic back condition, to include a lumbar strain.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.

The examiner should review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's chronic back condition was caused by or aggravated by his military service.  

The examiner is asked to discuss the Veteran's military occupational specialty as a diver and whether it is at least as likely as not that such a specialty would contribute to the Veteran's current chronic back condition.

2.  Obtain an addendum opinion from the January 2018 VA examiner, or a similarly qualified clinician, to determine the nature and etiology of any melanoma or painful/tender scars as the result of melanoma.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.

The examiner should review the Veteran's claims file and provide an opinion as to whether the Veteran has any melanoma or painful/tender scars as a result of his melanoma excision in February 2010.   

Should the examiner find the Veteran has melanoma or painful/tender scars, the examiner should provide the following opinions: 

(a)  Whether it is at least as likely as not (50 percent greater probability) that the Veteran's melanoma was caused by or aggravated by his military service.  

(b)  Whether it is at least as likely as not (50 percent greater probability) that the Veteran's painful/tender scar was caused by or aggravated by his military service.  

3.  Obtain an addendum opinion from the January 2018 VA examiner, or a similarly qualified clinician, to determine the nature and etiology of the Veteran's right foot onychomycosis.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.

The examiner should review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's melanoma was caused by or aggravated by his military service.  

The examiner should make note of the Veteran's military occupation as a diver and his contentions that his feet were constantly wet and that his right foot would peel and crack while in service.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disability.  The claims file, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Should the examiner find the Veteran has a left shoulder disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's left shoulder disability was caused by or aggravated by his military service.  

The examiner is asked to discuss the Veteran's in-service injury and treatment for tendinitis and early bursitis in April 1989 and whether the Veteran's current disability is related to his in-service injury and treatment.   

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee condition to include osteoarthrosis.  The examiner should provide the following opinions: 

Whether it is at least as likely as not (50 percent greater probability) that the Veteran's bilateral knee disability was caused by or aggravated by his military service.  The examiner is asked to discuss the Veteran's military occupational specialty as a diver and whether it is at least as likely as not that such a specialty would contribute to the Veteran's current bilateral knee disability.

6.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


